PD-0823&0824-15
                                                                                COURT OF CRIMINAL APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                Transmitted 7/2/2015 10:46:34 AM
                                                                                   Accepted 7/2/2015 3:36:06 PM
                   NOS. ___________________ and           _____________________                   ABEL ACOSTA
                                                                                                          CLERK


RICHARD DOUGLAS BAILEY                               §    IN THE COURT OF CRIMINAL APPEALS
                                                     §
v.                                                   §    STATE OF TEXAS
                                                     §
THE STATE OF TEXAS                                   §    AUSTIN, TEXAS


                      MOTION FOR EXTENSION OF TIME
         TO FILE APPELLANT’S PETITION FOR DISCRETIONARY REVIEW


TO THE HONORABLE JUDGES OF SAID COURT:

        NOW COMES, the Appellant, RICHARD DOUGLAS BAILEY, and moves for an

extension of time to file the Appellant’s Petition for Discretionary Review in these cases, and in

support thereof would show the following:

                                                     I.

        a.      These cases arise out of Criminal District Court No. 1 of Dallas County, Texas under
                Cause Nos. F12-34478-H and F12-34479-H, styled State of Texas v. Richard
                Douglas Bailey. They are also pending in the Dallas Court of Appeals under case
                numbers 05-14-00885-CR and 05-14-00886-CR.

        b.      Appellant was convicted of Theft of a Firearm in cause number F12-34478-H and
                sentenced to 1 year state jail. Appellant was also convicted of Unlawful Possession
                of a Firearm in Weapon Free Zone in cause number F12-34479-H and sentenced to
                4 years imprisonment in the Texas Department of Criminal Justice. The judgment
                date was June 17, 2014. On June 2, 2015, the Court of Appeals affirmed the
                convictions.

        c.      The deadline for filing the Appellant’s Petition for Discretionary Review is July 2,
                2015.

        d.      Appellant requests an extension until August 2, 2015, to file the Petition for
                Discretionary Review.

        e.      The reason for this request is that, in the last few weeks, counsel has been working
                on the following:

Motion for Extension of Time to File Appellant’s Petition for Discretionary Review - Page 1
                1.       Reply Brief in Ex Parte Micah Tutton, No. 10-14-00360-CR, in the Tenth
                         Court of Appeals.

                2.       Brief in Mark Edwin Guida v. State of Texas, No. 05-14-01626-CR, in the
                         Fifth Court of Appeals.

                3.       Objections to Findings, Conclusions and Recommendation of United States
                         Magistrate Judge in William Luck v. United States, No. 3:14-CV-1989-B, in
                         the United States District Court for the Northern District of Texas.

                4.       Reply to State’s Response to Application for Writ of Habeas Corpus in Ex
                         Parte Charles Atterbury, No. W401-80045-08-HC, in the 401st District
                         Court of Collin County, Texas.

                5.       Brief in Tom Iles White III v. State of Texas, No. 05-14-01359-CR, in the
                         Fifth Court of Appeals.

        WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays that this Motion

be granted.

                                                  Respectfully submitted,

                                                      /s/ Brett Ordiway
                                                  BRETT E. ORDIWAY
                                                  Bar Card No. 24079086

                                                  SORRELS, UDASHEN & ANTON
                                                  2311 Cedar Springs Road
                                                  Suite 250
                                                  Dallas, Texas 75201
                                                  214-468-8100
                                                  214-468-8104 fax

                                                  ATTORNEY FOR APPELLANT




Motion for Extension of Time to File Appellant’s Petition for Discretionary Review - Page 2
                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing Motion for

Extension of Time to File Appellant’s Petition for Discretionary Review was electronically delivered

to the Dallas County District Attorney’s Office and to the State Prosecuting Attorney, on this the 2nd

day of July, 2015.

                                                     /s/ Brett Ordiway
                                                  BRETT E. ORDIWAY




Motion for Extension of Time to File Appellant’s Petition for Discretionary Review - Page 3